DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 9, 12 and 19 is/are rejected under 35 U.S.C. 102aas being anticipated by Tomimatsu (JP2001099544A).

Regarding Claims 1 and 12, Tomimatsu teaches an artificial intelligence device [fig 3] comprising: a temperature sensor [2] configured to measure a temperature of a product [0008]; and a processor [9] configured to: determine, via the temperature sensor, temperature distribution information corresponding to at least a part of the product, wherein the temperature distribution information includes at least a surface temperature of each part of the product or information about an environmental temperature around the product [0008; 0009]; 
determine frozen state information based on the determined temperature distribution information, wherein the frozen state information includes at least one of freezing progress information, surface temperature information, or ambient temperature information associated with the product [0008; 0009; 0010]; and 
determine a remaining freezing time based on the determined frozen state information, wherein the remaining freezing time corresponds to a time remaining until the product is frozen to a target frozen state [0008; 0009].
For Clarity, in regard to Claim 12, the method as claimed is carried out during the normal operation of the apparatus of Tomimatsu above.

Regarding Claims 7 and 17, Tomimatsu teaches the invention above and Tomimatsu teaches a communication interface [at least the connection between unit 9; display 11] configured to transmit information about the determined remaining freezing time to an external device [11; 0013].
For Clarity, in regard to Claim 17, the method as claimed is carried out during the normal operation of the apparatus of Tomimatsu above.

Regarding Claims 9 and 19, Tomimatsu teaches the invention above and Tomimatsu teaches wherein the processor [9] is further configured to set the target frozen state based on the determined product type or the determined product volume capacity [0009-0011].
For Clarity, in regard to Claim 19, the method as claimed is carried out during the normal operation of the apparatus of Tomimatsu above.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2, 6, 10, 3, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomimatsu (JP2001099544A) in view of Furlanetto et al. (US2006/0218960).

Regarding Claims 2 and 13, Tomimatsu teaches the invention above and Tomimatsu teaches wherein the frozen state information is determined by inputting the determined temperature distribution information to a frozen state recognition model [0008-0011].  Tomimatsu does not teach where the frozen state recognition model is a neural network model trained to output predetermined frozen state information about a particular product from predetermined temperature distribution information.
However, Furlanetto teaches a deep freezer with neural network [Title] having where a frozen state recognition model is a neural network model trained to output predetermined frozen state information about a particular product from predetermined temperature distribution information [0038-0049] teaches that it is known in the field of endeavor of refrigeration that this arrangement allows the moment at which a freezing process reaches its end point to be known in advance [0006]. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Tomimatsu to  have where the frozen state recognition model is a neural network model trained to output predetermined frozen state information about a particular product from predetermined temperature distribution information in view of the teachings of Furlanetto in order to allow the moment at which a freezing process reaches its end point to be known in advance.
For Clarity, in regard to Claim 13, the method as claimed is carried out during the normal operation of the apparatus of Tomimatsu, as modified, above.

Regarding Claims 6 and 16, Tomimatsu teaches the invention above but does not teach wherein the remaining freezing time is determined by inputting the determined frozen state information and the target frozen state to a freezing completion time prediction model, and wherein the freezing completion time prediction model is a neural network model trained to output a particular remaining freezing time of a particular product, wherein the particular remaining freezing time corresponds to a time remaining until the product reaches a the target frozen state from a predetermined frozen state information and a predetermined target frozen state.
However, Furlanetto teaches a deep freezer with neural network [Title] having wherein the remaining freezing time is determined by inputting the determined frozen state information and the target frozen state to a freezing completion time prediction model [0038-0049], and wherein the freezing completion time prediction model is a neural network model trained to output a particular remaining freezing time of a particular product, wherein the particular remaining freezing time corresponds to a time remaining until the product reaches a the target frozen state from a predetermined frozen state information and a predetermined target frozen state [0038-0049] teaches that it is known in the field of endeavor of refrigeration that this arrangement allows the moment at which a freezing process reaches its end point to be known in advance [0006]. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Tomimatsu to  have wherein the remaining freezing time is determined by inputting the determined frozen state information and the target frozen state to a freezing completion time prediction model, and wherein the freezing completion time prediction model is a neural network model trained to output a particular remaining freezing time of a particular product, wherein the particular remaining freezing time corresponds to a time remaining until the product reaches a the target frozen state from a predetermined frozen state information and a predetermined target frozen state in view of the teachings of Furlanetto in order to allow the moment at which a freezing process reaches its end point to be known in advance.
For Clarity, in regard to Claim 16, the method as claimed is carried out during the normal operation of the apparatus of Tomimatsu, as modified, above.



Regarding Claims 10 and 20, Tomimatsu teaches the invention above but does not teach wherein the remaining freezing time is determined based on inputting the determined initial temperature distribution information, the determined product information, and the target frozen state to a freezing completion time prediction model, and wherein the freezing completion time prediction model is an neural network model trained to output a predetermined freezing completion time from predetermined temperature distribution information, predetermined product information, and a predetermined target frozen state.
However, Furlanetto teaches a deep freezer with neural network [Title] having wherein the remaining freezing time is determined based on inputting the determined initial temperature distribution information, the determined product information, and the target frozen state to a freezing completion time prediction model, and wherein the freezing completion time prediction model is an neural network model trained to output a predetermined freezing completion time from predetermined temperature distribution information, predetermined product information, and a predetermined target frozen state [0038-0049] teaches that it is known in the field of endeavor of refrigeration that this arrangement allows the moment at which a freezing process reaches its end point to be known in advance [0006]. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Tomimatsu to  have wherein the remaining freezing time is determined based on inputting the determined initial temperature distribution information, the determined product information, and the target frozen state to a freezing completion time prediction model, and wherein the freezing completion time prediction model is an neural network model trained to output a predetermined freezing completion time from predetermined temperature distribution information, predetermined product information, and a predetermined target frozen state in view of the teachings of Furlanetto in order to allow the moment at which a freezing process reaches its end point to be known in advance.
For Clarity, in regard to Claim 20, the method as claimed is carried out during the normal operation of the apparatus of Tomimatsu, as modified, above.

Claim(s) 3, 4, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomimatsu (JP2001099544A) in view of Abdoo et al. (US2020/0211285).

Regarding Claims 3 and 14, Tomimatsu teaches the invention above but does not teach a thermal image sensor configured to capture a thermal image of the product, and wherein the processor is further configured to capture, via the thermal image sensor, a thermal image including the temperature distribution information corresponding to the at least a part of the product.
However, Abdoo teaches a food storage system [0001; 0021] having a thermal image sensor configured to capture a thermal image of the product [0020], and wherein a processor [36] is further configured to capture, via the thermal image sensor, a thermal image including the temperature distribution information corresponding to the at least a part of the product [0020; 0044] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. detect the temperature of a food item [0020].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Tomimatsu to have a thermal image sensor configured to capture a thermal image of the product, and wherein the processor is further configured to capture, via the thermal image sensor, a thermal image including the temperature distribution information corresponding to the at least a part of the product in view of the teachings of Abdoo where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. secures the temperature of a food item.
For Clarity, in regard to Claim 14, the method as claimed is carried out during the normal operation of the apparatus of Tomimatsu, as modified, above.

Regarding Claims 4 and 15, Tomimatsu, as modified, teaches the invention above and Abdoo teaches wherein the frozen state information is determined by inputting the captured thermal image to a frozen state recognition model, and wherein the frozen state recognition model is a neural network model trained to output predetermined frozen state information about a particular product from a predetermined thermal image [0020; 0044].
For Clarity, in regard to Claim 15, the method as claimed is carried out during the normal operation of the apparatus of Tomimatsu, as modified, above.

Claim(s) 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomimatsu (JP2001099544A) in view of Handa et al. (US2010/0083687).

Regarding Claim 5, Tomimatsu teaches the invention of Claim 1 above but does not teach wherein the temperature sensor corresponds to an infrared sensor.
However, Handa teaches a refrigerator [0001] having where a temperature sensor [95] is an infrared sensor [0147; 0148] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. detect the temperature of a food item.
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Tomimatsu to have wherein the temperature sensor corresponds to an infrared sensor in view of the teachings of Handa where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. secures the temperature of a food item.

Regarding Claim 11, Tomimatsu teaches the invention above but does not teach wherein the temperature sensor is located in a space where the product is frozen.
However, Handa teaches a refrigerator [0001] having wherein a temperature sensor [95] is located in a space where the product is frozen. [0147; 0148] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. detect the temperature of a food item.
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Tomimatsu to have wherein the temperature sensor is located in a space where the product is frozen in view of the teachings of Handa where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. secures the temperature of a food item.
Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomimatsu (JP2001099544A) in view of Abdoo et al. (US2020/0211285) and Furlanetto et al. (US2006/0218960).

Regarding Claims 8 and 18, Tomimatsu teaches the invention above but does not teach an image sensor configured to capture a product image associated with the product, wherein the processor is further configured to: determine product information based on the captured product image, wherein the product information includes at least one of a product type or a product volume capacity information about the product; determine, via the temperature sensor, initial temperature distribution information about the product based on when freezing of the product begins; and determine a freezing completion time based on the determined initial temperature distribution information and the determined product information, wherein the freezing completion time corresponds to a time remaining until the product is frozen to the target frozen state.
However, Abdoo teaches a food storage system [0001; 0021] an image sensor configured to capture a product image associated with the product [0020], wherein a processor [36] is further configured to: determine product information based on the captured product image, wherein the product information includes at least one of a product type or a product volume capacity information about the product [0020; 0044] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. detect the temperature of a food item [0020].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Tomimatsu to have an image sensor configured to capture a product image associated with the product, wherein the processor is further configured to: determine product information based on the captured product image, wherein the product information includes at least one of a product type or a product volume capacity information about the product in view of the teachings of Abdoo where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. secures the temperature of a food item.
However, Furlanetto teaches a deep freezer with neural network [Title] that determines, via the temperature sensor, initial temperature distribution information about the product based on when freezing of the product begins [claim 1; 0038-0049]; and determine a freezing completion time based on the determined initial temperature distribution information and the determined product information, wherein the freezing completion time corresponds to a time remaining until the product is frozen to the target frozen state [0038-0049] teaches that it is known in the field of endeavor of refrigeration that this arrangement allows the moment at which a freezing process reaches its end point to be known in advance [0006]. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Tomimatsu to determine via the temperature sensor, initial temperature distribution information about the product based on when freezing of the product begins; and determine a freezing completion time based on the determined initial temperature distribution information and the determined product information, wherein the freezing completion time corresponds to a time remaining until the product is frozen to the target frozen state in view of the teachings of Furlanetto in order to allow the moment at which a freezing process reaches its end point to be known in advance.
For Clarity, in regard to Claim 18, the method as claimed is carried out during the normal operation of the apparatus of Tomimatsu, as modified, above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/            Primary Examiner, Art Unit 3763